Citation Nr: 0918260	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-32 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a residual scar of 
the right eyebrow. 

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1948. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.  

The Veteran also expressed disagreement with the rating 
decision with regards to claims for service connection for 
lung disorder, appendectomy scar and stomach disorder.  The 
May 2005 Statement of the Case addressed these issues; 
however, in his October 2005 Substantive Appeal, the Veteran 
indicated that he only wished to appeal the issues of service 
connection for residual scar right eyebrow, headaches, 
hearing loss and tinnitus as noted on the title page of this 
decision.  Accordingly, the issues of service connection for 
lung disorder, appendectomy scar and stomach disorder are not 
currently before the Board on appeal.  38 C.F.R. §§ 20.200, 
20.202, 20.302 (2008).

The claims for hearing loss, tinnitus and headaches are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

While the service treatment records and separation 
examination do not show pertinent treatment or a history of 
wounds or injuries, shortly after service the Veteran gave a 
history of a wound over the right eyebrow and residual 
scarring was noted.  A sailor on board ship with the Veteran 
remembered treating the injury.  It is more likely than not 
that appellant sustained an injury over the right eyebrow 
resulting in residual scarring.




CONCLUSIONS OF LAW

With resolution or reasonable doubt in the appellant's favor 
a residual scar over the right eyebrow was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1131, 1154(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Board has considered the regulations pertaining to VA's 
statutory duty to assist the Veteran with the development of 
facts pertinent to his claim.  Given that the Board is 
granted service connection for the issue considered in the 
decision portion of this document, no further assistance in 
developing the facts pertinent to the Veteran's claim is 
required at this time.  Otherwise, all appropriate notice was 
provided in an April 2001 letter.  All indicated development 
requested has been undertaken.  

II. Service connection

Service connection may be granted for disability as the 
result of disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.

Review of the record reveals that the Veteran served onboard 
ship during World War II and thereafter.  The service 
treatment records are negative for any pertinent complaints 
or findings.  Significantly, at the time of examination for 
separation from service no wounds or injuries were noted 
historically and no scarring was described over the right 
eyebrow.

In 1951 when seen for complaints of occasional headaches, the 
history of an in-service injury was recorded and residual 
scarring of the right eyebrow was noted.  An X-ray of the 
head revealed no retained fragments or bony pathology.  It 
was noted that the headaches were possibly psychogenic.

Evidence received in association with the current claim 
includes VA and private treatment records dated through May 
2005; an October 2000 VA examination report documenting the 3 
cm scar over the upper right brow; and, various additional 
lay statements submitted by and on behalf of the Veteran 
generally repeating his contentions that he sustained an 
injury during service in sometime in 1943 which resulted in 
this residual scar of the right eyebrow.  Interestingly in 
1994 an X-ray and a MRI of the brain failed to reveal any 
metallic body.  In 2005 another MRI reportedly located a 
metallic fragment.

Also of note was a statement received from a fellow sailor on 
the boat the Veteran was on.  He recalled treating a sailor 
for a wound of the type the Veteran had as he was new to the 
boat and this was one of his first actions.  He did not, 
however, remember any names.

Given the nature and circumstances of the Veteran's service, 
the consistent history including that provided before a claim 
for this benefit, and the lay information provided, the Board 
concludes that the evidence is in equipoise.  As such, 
resolving reasonable doubt in his favor, service connection 
for the residual scarring over the right eyebrow is granted.


ORDER

Service connection for the residual scar over the right 
eyebrow is granted.


REMAND

The Veteran asserts that the same head injury that resulted 
in his residual scar of the right eyebrow also caused his 
headaches.  In a September 2000 private treatment record, the 
physician opined that the head injury sustained in 1943 could 
be the cause of the Veteran's continued headaches.  An 
October 2000 VA examination report diagnosed the Veteran with 
migraine headaches.  As noted, earlier headaches in 1951 were 
reportedly psychogenic in nature.  He reported them occurring 
when he had trouble at work, but not occurring when he got a 
new job.  Additional study as to the etiology of the 
headaches is indicated.

Regarding the headaches, the Veteran reported on his 
substantive appeal that he was seen for headaches in 1976 and 
VA examiners attributed headaches and vertigo related to head 
trauma.  Those records are not on file, nor are records of 
reported VA exam results reportedly showing a damaged bone in 
the area of the scarring.

Finally, the Veteran asserts that aboard the ships he was a 
machinist and subjected to exposure to loud noise without the 
use of hearing protection.  He asserts that since service he 
has had hearing loss and tinnitus.  The October 2000 VA 
examination diagnosed the Veteran with impairment of hearing.  
He reports getting a diagnosis of noise induced hearing loss 
by "Med. Mobile" in 1983.  That record does not appear to 
be on file.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation. 

The Board finds that the current evidence of record does in 
fact "indicate" that there may be a nexus between the 
current disabilities manifested by residual scar of the right 
eyebrow, headaches, hearing loss and tinnitus and the 
Veteran's period of service.  Thus, the Veteran should be 
afforded a VA examination to ascertain the nature, extent, 
and etiology of his residual scar of the right eyebrow, 
headaches, hearing loss and tinnitus.  Such an examination is 
"necessary" under 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2007), the need for additional 
evidence regarding his claims.  This 
letter should reflect all appropriate 
legal guidance.  See e.g., 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO/AMC should take appropriate 
steps to contact the Veteran in order to 
have him provide information referable to 
all treatment received for the headaches, 
hearing loss and tinnitus since service.  
Specifically, he should be asked to 
provide information needed to identify 
the VA facilities where he had treatment, 
to include in 1976.  He should also be 
asked to sign releases for any private 
records to be sought, including those 
from "Med. Mobile."  To the extent 
possible, the RO/AMC should undertake all 
indicated action to obtain copies of all 
clinical records from all previously 
unidentified treatment sources.  The 
Veteran should also be informed that he 
can submit evidence to support his 
claims.  If the AMC/RO's search efforts 
prove unsuccessful, documentation to that 
effect must be added to the claims file.

3.  Thereafter, the Veteran should be 
afforded the appropriate VA 
examination(s) to determine the nature, 
extent and likely etiology of the claimed 
disabilities.  

The Veteran's claims file must be made 
available to the examiner(s) for review 
in conjunction with the evaluation(s).  
All studies deemed necessary should be 
performed.  

Based on a review of the claims file and 
the clinical findings of the 
examination(s), the examiner(s) should 
opine as to whether: 

(a) With regard to the claimed 
hearing loss and tinnitus, the 
examiner should opine as to 
whether the Veteran has a 
current hearing disability, 
including tinnitus that at 
least as likely as not (e.g., a 
50 percent or greater 
likelihood) had its clinical 
onset due to noise exposure 
during his period of active 
service.   

(b) With regard to the 
headaches, the examiner should 
identify the type of headaches 
and determine the etiology if 
possible.  Specifically, it 
should be determined whether it 
is more likely than not that 
the headaches are related to 
any head injury sustained in 
service.

A complete rationale must be given for 
all opinions and conclusions.  If a 
determination cannot be made without 
resort to speculation, that should be 
noted.

4.  Thereafter, following completion of 
all indicated development the RO should 
readjudicate these issues on appeal.  If 
the determinations remain less than fully 
favorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and an opportunity to respond thereto.

Thereafter, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


